ITEMID: 001-121220
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: BÁBIK AND OTHERS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Guido Raimondi;Helen Keller;Nebojša Vučinić;Paulo Pinto De Albuquerque;Peer Lorenzen
TEXT: A list of the applicants is set out in the appendix. They were represented before the Court by Mr A. Cech, a lawyer practising in Budapest.
The applicants are all active members of various law-enforcement agencies. Under the rules which were in force when the applicants took up duties, they were entitled to retire after 25 years of service, irrespective of their age, or at the latest five year earlier than the generally valid age-limit for old-age pension. These advantages were available in the form of a ‘service pension’ (szolgálati nyugdíj).
As of 1 January 2012, the service pension as such was abolished by a legislative amendment (Act no. CLXVII of 2011). In its stead, a so-called service allowance (szolgálati járandóság) was instituted, with different amounts and conditions. In particular, the five-year age benefit is no longer applicable in cases like that of the applicants, and moreover, no special pension or allowance is available merely as a consequence of a 25-year long service. Furthermore, a one-time benefit of two months’ salary due on retirement was also removed. In other words, under the new scheme the applicants’ pension entitlement has become largely identical to that of the general population, despite the expectations they had when entering the service.
